DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 6/28/19, claims 1-20 are currently pending in the application.

Restriction Requirement

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claim(s) 1-14, drawn to a sheet,
ii.	Group II, claim(s) 15, drawn to an article comprising a sheet,
iii.	Group III, claim(s) 16, drawn to a method of making a sheet, and
iv.	Group IV, claim(s) 17-20, drawn to a backsheet for a photovoltaic module.
	The inventions listed as Groups I to IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to IV is the sheet of claim 1.  Regarding claim 1, Lietzau et al. (US 2010/01792900 A1) teaches a composition comprising poly(arylene ether), a polystyrenepoly(ethylene-butylene)-polystyrene block copolymer, a homopolystyrene and a polysalicylate in an overlapping range of 45-50 wt.%, 9-20 wt.%, 5-45 wt.% and 1-9 wt.%, respectively, for forming sheets (Ab., [0007-0008]), .
In light of above, there is lack of unity between the cited groups.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Mr. Asaf Batelman on 6/4/21, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1-3 and 6 are objected to for the following:
Claim 1 is drawn to a sheet comprising a composition comprising polyphenylene and an aryl salicylate (i.e. a capping agent). However, according to the specification [0019], the end capping is achieved by reactive extrusion or melt mixing poly(phenylene ether) and the capping agent. Thus, the claimed sheet, i.e. a molded article, would comprise aryl salicylate in reacted form. Claim 1 may be amended to reflect that the sheet comprises a capped form of the polymer, or to adopt a product-by-process format. 
Claim 2 recites the limitation “wherein the polyphenylene comprises poly(phenylene ether”. Although the claim does not rise to the level of rejection under 112(a) for reasons stated in the rejection below, it is noted that the only polyphenylene disclosed in the specification is poly(phenylene ether). Given that the term “comprising” is open ended to other unrecited components therein, the claim should be amended to limit polyphenylene to poly(phenylene ether). For the purpose of examination, examiner interprets polyphenylene in claim 2 to be limited to poly(phenylene ether).
In claim 3, the units of intrinsic viscosity is not recited. Applicants should amend the claim to recite “dl/g” as supported by the specification ([0014] of PGPUB).
In claim 6, the phrases “halogen containing” and non-halogen containing” should be amended to recite “halogen-containing” and non-halogen-containing”.
Appropriate corrections and/or clarification

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for poly(phenylene ether), also known as polyphenylene oxide, does not reasonably provide enablement for any polyphenylene as currently claimed. According to the article entitled Polyphenylenes, Jones et al, “[p]olyphenylenes are macromolecules which comprise benzenoid aromatic nuclei directly joined to one another by C-C bonds.” Jones et al. further disclose that a species of the genus is poly (p-phenylene), p.465. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claim 1 recites the limitation “polyphenylene”. Noting that the specification does not provide a clear definition for the term “polyphenylene”, following portions are reproduced from the specification:

    PNG
    media_image1.png
    246
    871
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    203
    892
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    337
    883
    media_image3.png
    Greyscale

Thus, in light of the specification as a whole and particularly in light of the above cited portions, it appears that “poly(phenylene ether)” is treated as a species of “polyphenylene” because poly(phenylene ether) includes a “phenylene” fragment in its structural unit. However, it is important to note that many distinct polymers, such as poly(para-phenylene), poly(phenylene sulfide), poly(p-phenylene vinylene), poly(phenylene sulfone), poly(phenylene ether ketone) etc. also share the same feature. Furthermore, concerning these different polymers which include a phenylene group in their structural unit, evidence reference to Wang et al. (US 3,971,748) discloses the following:
		
    PNG
    media_image4.png
    476
    477
    media_image4.png
    Greyscale

Thus, Wang clearly distinguishes “polyphenylenes” and other polymers containing the designation “phenylene”. Furthermore, evidence link Plastic Resin Families and Applications | PolySource discloses various features of polypheylene ether, polyphenylene sulfide, polyphenylene sulfone (PPSU) etc., and uses thereof, which are all not the same.
In conclusion, it is noted that the entire specification discloses only one species, poly(phenylene ether), of the genus “polyphenylene”, and exemplified embodiments also rely only on poly(phenylene ether). Thus, the specification, while enabling one of ordinary skill in the art to provide for a sheet comprising poly(phenylene ether), does not enable one of ordinary skill in the art to provide for a sheet comprising a composition comprising any and all polyphenylene-s, i.e. any polymer with a phenylene fragment in the structural unit, in combination with other components as recited in claim 1. 
Claims 3-14 are included in this rejection as the aforementioned claims depend on rejected base claim 1 and do not cure the deficiency set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lietzau et al. (US 2010/0179290 A1), in view of Davis et al. (US 2006/0089458 A1).
 	Lietzau teaches an article including a composition that is formed by melt kneading poly(arylene ether) (reads on polyphenylene), a polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer (reads on hydrogenated block copolymer), a homopolystyrene and a polysalicylate (ab). The reference teaches 45-70 weight % of poly(arylene ether), based on the total wt. of the composition [0014] and may have the following structural unit formula 1:
 
    PNG
    media_image5.png
    324
    351
    media_image5.png
    Greyscale

Disclosed polymers encompass unsubstituted and substituted poly(phenylene ether)s [0010] (reads on polyohenylene). Disclosed SEBS triblock copolymer, typically prepared by hydrogenation of polystyrene-polybutadiene-polystyrene triblock copolymer, may be included in the composition in an amount of 9 to 20 wt% of the total wt. of the composition (Ab., [0015] Examples) (reads on hydrogenated block copolymer). Disclosed homopolystyrene may be present in an amount of 5 to 45 wt.% [0018] (reads on polystyrene), and disclosed polysalicylate may be present in an amount of 1-9 wt.% of the composition [0019-0021]. Furthermore, Disclosed articles include sheets [0008]. It is noted the specification discloses aspirin.
               The prior art fails to disclose a sheet comprising (1) comprising an aryl salicylate and (2) components within the ranges recited in claim 1.
               With regard to (1), Lietzau teaches reacting with terminal hydroxyl groups with the polysalicylate as to form polysalicylate capped poly(arylene ether). Secondary reference to Davis teaches articles made from poly(arylene ether) compositions (Ab.), that the terminal hydroxyl groups on the poly(arylene ether) may be capped with a capping agent such as, for example, aryl salicylate such as phenyl salicylate, acetyl salicylic acid and polysalicylates, including disalicylide, trisalicylide and linear polysalicylates [0015], i.e. functional equivalence of aryl salicylate and polysalicylates as capping agents.
               With regard to (2), Lietzau teaches i.e. 45-70 wt.% poly(arylene ether), 9-20 wt.% triblock copolymer, 5-45 wt.% polystyrene and 1-9 wt.% polysalicylate, based on the total wt. of the composition. The calculated % of components based on 100 parts by wt. of these 4 components overlaps with the claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
Given the teaching in Lietzau on molding compositions comprising claimed components in overlapping ranges and the teaching in Davis on functional equivalence of aryl salicylate and polysalicylates as suitable capping agents for poly(arylene ether), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate Lietzau’s composition from components in any amount within the disclosed range, including in amounts that fall within the scope of the claimed invention, and to further utilize an aryl salicylate in lieu on polysalicylate based on their art recognized equivalence, with a reasonable expectation of success (obviates claim 1).
With regard to claims 2 and 3, Lietzau teaches poly(arylene ether) structural units of formula 1, which encompass  poly(phenylene ether), i.e. arylene may be phenylene which may be substituted or unsubstituted [0010]. Exemplified embodiments teach compositions comprising poly(2,6-dimethylphenylene ether) having an intrinsic viscosity of 0.46 or 0.40 or 0.33 dl/g.
With regard to claims 4 and 9, Lietzau teaches polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer having a molecular weight average molecular weight of at least 250,000, specifically 250,000 to 450,000 [0015].
With regard to claim 5, Lietzau teaches that the compositions may also comprise flame retardants [0021]. It is the Examiner’s position that the amount of a flame retardant in the composition is a result effective variable because changing its amount would clearly impact the degree of flame retardancy. Thus, it would have been obvious to one a skilled artisan to include appropriately effectively amount of a flame retardant so as to produce the desired end result, including in amounts within the scope of claimed invention, absent evidence of criticality for the claimed range.
With regard to claim 6, it would have been obvious to a skilled artisan to utilize any art recognized halogenated and non-halogenated flame retardants. As such, limitation of claim 6 does not necessarily limit the scope of claim 1 which recites “optionally, a flame retardant additive”.
With regard to claim 7, Davis teaches aryl salicylates and polysalicylates, including disalicylide and trisalicylide and linear polysalicylates as suitable capping agents [0015]. It would have been obvious to a skilled artisan to include any of the disclosed capping agents including a combination thereof, based on their art recognized equivalence with a reasonable expectation of success.
With regard to claim 8, Lietzau teaches stabilizers and UV blockers [0021] (reads on ultraviolet light absorber).
With regard to claim 10, Lietzau teaches extruded articles having a high glass transition temperature, of at least 140oC [0032]. With regard to claims 10, 12-13, a skilled artisan would reasonably expect a sheet formed from a composition of Lietzau-Davis combination of overlapping scope to have the claimed Vicat softening temperature, pass the claimed mandrel test and have the claimed thermal shrinkage, on the basis that such sheets would include the same composition as in the claimed invention. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons herewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 11, Davis teaches articles of 2.5 mm thickness obtained by sheet extrusion [0006]. As such, one skilled in the art would have found I obvious to form a sheet of any desired thickness depending on the end use requirement, including those as in the claimed invention.
 
Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lietzau et al. (US 2010/0179290 A1), in view of Davis et al. (US 2006/0089458 A1) and further in view of either Kono et al. (US 9,284,452 B2) or Ziegler et al. (US 2014/0045979 A1).
The discussions with respect to Lietzau and Davis in paragraph 11 above is incorporated herein by reference. It is noted that Lietzau teaches that the articles may include flame retardants [0021]. 
The Lietzau-Davis combination fails to disclose sheet comprising halogenated or non-halogenated flame retardants (claim 6), a flame retardant in claimed amount (claim 5) and having claimed property in terms of UL94 rating (claim 14). 
Ziegler teaches a composition having a combination of high heat resistance, high impact strength, and high flame retardance, comprising poly(phenylene ether), a hydrogenated block copolymer, and organophosphate flame retardant for forming molded articles (Ab.). The reference teaches organophosphate flame retardants which are devoid of halogen, in an amount of 10 to 16 wt.%, based on the combined wt. of poly(phenylene ether), a hydrogenated block copolymer, and organophosphate flame retardant [0025-0028]. Given the teaching in Ziegler suitable flame retardants for compositions comprising poly(phenylene ether), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Ziegler’s flame retardants in Lietzau’s sheet compositions, as modified by Davis, so as to confer high flame retardance and a UL94 rating as in the claimed invention, absent evidence to the contrary.
In the alternative, Kono teaches a thermoplastic resin composition having, as an index of long-term heat resistance (Ab.), said composition comprising polyphenylene ether (A), a hydrogenated block polymer (B), a styrene-based resin (C) (col. 7, lines 46-58), and a phosphoric ester flame retardant in 3 to 30 parts by wt., based 100 parts by mass of (A), (B) and (C) from the standpoint of improving flame retardance and heat resistance (col. 11, lines 40-51) (read on non-halogen containing flame retardants). Given the teaching in Kono, it would have it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Kono’s flame retardants in Lietzau’s sheet compositions, as modified by Davis, so as to confer high flame retardance and a UL94 rating as in the claimed invention, absent evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mawaturi et al. (US 4,839,425) teach a composition comprising polyphenylene ether resin, polyamide, a rubbery polymer such as styrene-butadiene block copolymer and optionally, styrene resin. Zijima et al. (US 2009/0082520 A1) teaches a composition comprising a poly(arylene ether), a hydrogenated block copolymer and a rubber-modified polystyrene.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762